Citation Nr: 9923363	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-08 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for 
residuals of right knee reconstructive surgery.

2.  Entitlement to an evaluation greater than 10 percent for 
right knee arthritis.

3.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
At Law


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran had unverified service from May 1964 to November 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Fort Harrison Medical and Regional Office (RO) of the 
Department of Veterans Affairs (VA), which confirmed and 
continued a 30 percent disability rating for residuals of 
right knee reconstructive surgery, effective December 1, 
1986.  The RO also granted service connection for arthritic 
degeneration of the right knee with pain on motion and 
assigned a 10 percent disability rating, effective May 28, 
1996 and denied a total disability rating based on individual 
unemployability.  


FINDINGS OF FACT

1.  The veteran's residuals of right knee reconstructive 
surgery are manifested by recurrent anterior cruciate 
ligament instability, severe lateral collateral ligament 
instability, and a loss of all cartilage with meniscal 
damage.

2.  The veteran's right knee arthritis is manifested by x-ray 
evidence of mild degenerative change at the medial 
compartments, accompanied by crepitus and pain on motion.

3.  The veteran's service-connected disabilities do not 
create an exceptional or unusual disability picture and do 
not preclude him from working.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of right knee reconstructive surgery are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5257 (1998). 

2.  The criteria for an evaluation greater than 10 percent 
for right knee arthritis have not been met.  38 C.F.R. §§ 
4.59, 4.71a, Diagnostic Code 5260 (1998).

3.  The criteria for a total rating based on individual 
unemployability due to service connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a July 1970 rating decision, the RO granted service 
connection for arthrotomy of the right knee with spur 
formation on the lateral tibial spine. 

In an April 1973 rating decision, the RO granted a 10 percent 
disability rating for residuals of right knee meniscectomy 
from March 24, 1970 and increased the rating to 20 percent 
from December 27, 1972. 

Medical records dated from September 1986 to June 1987 from 
J.B.R., M.D. show that the veteran complained of swelling, 
crepitus, and pain of the right knee.  On examination, there 
was evidence of crepitus with full flexion of the right knee.  
There was minimal medial and lateral joint drawer sign, and a 
positive Lachman's maneuver.  Dr. J.B.R. noted that the x-
rays showed some spiking of the intercondylar eminence and 
some medial joint osteoarthritis.  The impression was mild 
chondromalacia of the patella.  The veteran was scheduled to 
undergo anterior cruciate ligament reconstruction of the 
right knee with probable intraoperative arthroscopy.  Post-
operatively, there was evidence of minimal effusion.  The 
impression was that the veteran had continued to suffer from 
residuals of a right knee problem that began with his initial 
in-service injury to his right knee.  It was noted that the 
veteran still had a "good bit" of weakness in his right leg 
and lacked approximately five to ten degrees of extension of 
his right knee. 
In April 1987, the veteran presented himself for a VA 
examination.  He complained of limited movement, pain, 
swelling, and partial numbness of the right knee.  The 
impression was post surgical repair of an unstable right knee 
with meniscectomy and reconstruction of right anterior 
cruciate ligament.  Atrophy of the distal thigh muscles of 
the right leg was also noted.

In an August 1987 rating decision, the RO increased the 20 
percent schedular rating for status post residuals 
meniscectomy and anterior cruciate ligament reconstruction of 
the right knee, to 30 percent from December 1, 1986. 

According to a December 1991 VA examination report, the 
veteran complained of pain when bending over or lifting his 
right knee.  It was noted that the anterior drawer sign was 
slightly weak.  Lateral and medial pressure revealed rather 
strong collateral ligament but the veteran did notice some 
discomfort in the lateral compartment.  Motion of the patella 
was normal.  There was some tenderness at the distal end of 
the patella on deep palpation and during straightening and 
range of motion activities.  Definite crepitance and popping 
could be felt at the right knee joint.  An accompanying x-ray 
report of the right knee reflects degenerative changes in the 
right knee, status post surgery.

According to February and March 1994 medical certificates by 
M.H.K., M.D., the veteran complained of, in pertinent part, 
right knee pain.  On physical examination, the veteran's 
right knee revealed severe medial compartment arthritis with 
palpable osteophytes, as well as 2+ anterior drawer sign.  

In May 1994, the veteran presented himself for a VA 
examination.  On examination of the right knee, the examiner 
noted some generalized tenderness accompanied with many of 
the knee motions.  There was some patellar sensitivity with 
deep pressure.  The drawer sign was negative.  The diagnosis 
of the right knee was degenerative joint disease of all 
compartments. 

In a May 1996 consultation report, the physician noted 
increasing pain of the right knee with locking.  The 
impression was post-anterior cruciate ligament reconstruction 
with degenerative joint disease.

According to a June 1997 orthopedic clinic note, the range of 
right knee motion was zero to 110 degrees.  It was noted that 
no quadriceps lagged and the varus, valgus, and posterior 
drawer were stable.  There was no evidence of effusion.  The 
veteran had some crepitus on range of right knee motion.  The 
impression was right knee three compartment degenerative 
joint disease with intermittent symptoms.  A cane or crutch 
was recommended to relieve pressure on the knee.  An 
arthroscopy in the near future was also recommended should 
the veteran have recurrent catching or locking.

According to an October 1997 private medical certificate from 
M.H.K., M.D., the veteran developed severe right knee 
arthritis since undergoing an anterior cruciate ligament 
reconstruction in 1986.  The physician also reported that the 
only helpful treatment would be a total knee replacement.

In November 1997, the veteran presented himself for a VA 
examination.  The veteran complained that he was unable to 
lift anything heavy, kneel, or walk for any length of time.  
He reported that if he were on uneven ground, his right knee 
would easily give out.  The veteran described his right knee 
pain as "on and off" but noted that with any stressful 
movement he experienced painful popping and grating all the 
time.  On physical examination, the examiner noted that the 
veteran walking with a decided limp and seemed somewhat off 
balance when he walked with his right leg.  There was full 
right knee motion as to flexion and extension, but pain was 
exhibited with full flexion.  The veteran had a marked 
hyperosseous formation of the medial femoral tubercle and the 
patella and around the knee.  A positive anterior dorsi, 
instability of the lateral collateral ligament with pain on 
motion was noted.  There was crepitus and pain over the 
tibial plateaus and subpatellar crepitus and pain on patella 
motion.  The examiner noted that the patella was enlarged and 
arthritic, and there was evidence of pain with pressure of 
the suprapatellar ligament.  

On November 1997 examination, there was a bowing outwardly of 
the right knee at an angle of 175 degrees, as compared to a 
straight left leg.  Rather than bringing his right leg 
straight forward, the veteran brought it in a semi-arc with 
the leg going out laterally, then coming back in order to 
lock the knee and stabilize it before taking another step.  
The impressions were severe arthritic degeneration of the 
right knee, loss of all cartilage with meniscal damage, 
recurrent anterior cruciate ligament instability and/or tear, 
lateral collateral ligament instability, subpatellar 
chrondomalacia with arthritic degeneration, and abnormal 
gait, secondary to instability of the right knee, causing the 
veteran to lock or semi-lock his knee.  The accompanying x-
ray report pertinent to the right knee shows impressions of 
numerous osteochondral bodies dorsal to the knee joint, mild 
degenerative change at the medial compartments, status post-
anterior cruciate ligament repair.


Pertinent Criteria

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claim.  The 
veteran has been afforded a VA examination and treatment 
records have been obtained.  Thus, no further development is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion. 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned. 38 
C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Musculoskeletal disability is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance caused 
by anatomical damage or infection.  The resulting functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Disability in joints such as the knee resides in reductions 
of their normal excursion of movements in different planes.  
Factors include: limited or excess movement, weakened 
movement, excess fatigue, incoordination, and pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1998). 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1998).

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just". 38 C.F.R. § 
4.6 (1998).  The Rating Schedule provides that the range of 
motion of the knee is zero degrees on extension to 140 
degrees on flexion.  38 C.F.R. § 4.71, Plate II (1998).  

Analysis

The veteran's service-connected residuals of right knee 
reconstructive surgery are currently rated as 30 percent 
disabling under Diagnostic Code 5257.  Diagnostic Code 5257 
provides a 30 percent disability rating for severe recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).  The Board notes that a 
schedular rating greater than 30 percent for recurrent 
subluxation or lateral instability is not possible.  Id.

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, where 
the diagnostic code under which the veteran is rated, 38 
C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996). 

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1998).  Despite the fact that the veteran was 
hospitalized in 1986 for anterior cruciate ligament 
reconstruction, it is not shown that the right knee 
disability has required frequent hospitalizations.  There is 
evidence that he has missed time from work, but the evidence 
is sketchy and does not incriminate the service-connected 
right knee disability as the sole reason for the missed time.  
The Board finds that the RO's determination that the regular 
schedular standards applied in this case adequately describe 
and provide for the veteran's service-connected right knee 
disability is supportable.  There is no persuasive evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's right knee 
disorders, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  Id.

In this case, the Board concurs with the RO determination not 
to refer this case to the Director of Compensation and 
Pension Service.  Consequently, the Board concludes that the 
evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

Separate ratings may be allowed for traumatic arthritis and 
other knee impairment if the evidence demonstrates 
symptomatology for the respective disorders which is not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-262 (1994); see also VAOPGCPREC 23-97.  
However, pyramiding disability ratings, the evaluation of the 
same disability or manifestations under various diagnoses, 
are prohibited.  See 38 C.F.R. § 4.14.  

In this case, the Board notes that the RO granted service 
connection for arthritic degeneration of the right knee with 
pain on motion.  As the veteran's symptomatology for 
arthritis of the right knee with pain on motion is not 
duplicative or overlapping of the residuals of right knee 
reconstructive surgery, the Board concurs that separate 
ratings are in order.

The veteran's right knee arthritis is currently rated as 10 
percent disabling under Diagnostic Code 5003, degenerative 
arthritis, since there are X-ray findings of a mild 
degenerative change at the medial compartments, status post 
ACL repair.  Diagnostic Code 5003 specifies that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1998).  

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (1998).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees will result in the 
assignment of a 10 percent rating, limitation of flexion to 
30 degrees warrants a 20 percent evaluation and limitation of 
flexion to 15 degrees warrants a 30 percent evaluation, the 
highest schedular evaluation under this diagnostic code.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (1998).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants 10 
percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Limitation of extension of the 
knee to 30 degrees warrants a 40 percent evaluation and 
limitation of extension of the knee to 45 degrees warrants a 
50 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  Id.

A review of the most recent evidence shows that the veteran 
has a full range of right knee motion.  A full range of knee 
motion is from 0 to 140 degrees.  See 38 C.F.R. § 4.71a Plate 
II (1998).  Accordingly, an evaluation greater than 10 
percent for right knee arthritis is not warranted under 
Diagnostic Codes 5260 and 5261. 

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran experienced pain on motion 
of the right knee.  The Board notes that pain was considered 
when the range of motion testing was performed.  The examiner 
noted pain with full flexion, pain with motion of the 
patella, and pain with palpation over the suprapatellar 
ligament.  Pain and crepitus were also noted over the tibial 
plateaus upon pronation and supination.  As will be 
discussed, the veteran's right knee arthritis does not 
warrant a disability rating greater than the 10 percent 
already assigned by the RO.

The Board finds that an evaluation greater than 10 percent 
for painful motion due to arthritis is not warranted.  The 
veteran has a full range of right knee motion which does not 
warrant even a noncompensable evaluation under Diagnostic 
Codes 5260 or 5261.  The arthritis is not shown to result in 
significant deformity, weakness, atrophy or other signs of 
more severe symptomatology.  Accordingly, the Board finds 
that the veteran's right knee arthritis is productive of 
symptomatology warranted by the 10 percent disability rating 
already assigned for the disability.  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the right 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for application 
in this case.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a rating greater than 10 percent for right 
knee arthritis.  

In summary, after considering all possible rating criteria, 
the Board finds that evaluations greater than 30 percent for 
residuals of right knee reconstructive surgery under 
Diagnostic Code 5257 and greater than 10 percent for right 
knee arthritis under Diagnostic Code 5003 and 5260 and 
38 C.F.R. § 4.59 are not warranted.
Total Rating

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c) (West 1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (1998).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

In this case, the veteran's only service connected 
disabilities are the residuals of right knee surgery, and 
right knee arthritis.  As discussed above, a total 40 percent 
evaluation is the proper rating for the veteran's 
disabilities.  Therefore, as the veteran has not met the 
percentage requirements set forth in 38 C.F.R. § 4.16(a), the 
Board will proceed with consideration of entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
4.16(b).

A lay statement dated in January 1973 from J.B. indicates 
that he was familiar with the veteran's constant complaints 
of right knee pain while lifting or repairing furniture.  
J.B. stated that he observed the veteran's right swollen knee 
and his complaints occurred especially on cold, damp days.

A lay statement received in February 1973 from a flower shop 
owner reflects that the veteran worked for her as a florist 
and designer.  The owner stated that while the veteran was 
competent, he was compelled to leave his work on numerous 
occasions due to extreme pain and swelling of his knee 
resulting from an old army injury.  It was also noted that 
the pain and swelling was such that the veteran was incapable 
of work.

A lay statement received in March 1973 from N.H., a furniture 
refinisher, reflects that it was evident that the veteran 
suffered from right knee pain.  N.H. stated that at times, 
the pain and swelling was so severe that the veteran had to 
be assisted in performing some of his job duties. 

Another lay statement received in March 1973 from J.B., the 
veteran's immediate supervisor, shows that it became evident 
to J.B. that the veteran had right knee pain, indicating that 
the job duties, to include lifting and bending, had affected 
his job.

In an April 1987 VA examination report, the veteran indicated 
that he worked in furniture refinishing and lost two months 
due to his operation of the right knee.  He indicated that he 
was in too much pain to work during the two-month time period 
in which he lost time from work.

According to a December 1993 statement by the veteran, he 
indicated that he had problems with his knees, noting that in 
addition to problems with his right knee, he had left knee 
problems, as well as lower joint problems and serious spinal 
problems.  He stated that he was unable to obtain gainful 
employment and felt that "many discomforts that I endure 
make it near impossible to accomplish many normal daily 
activities."

According to a June 1997 VA application for compensation, the 
veteran worked in a leather craft store.  He averaged 25 
hours per week and indicated that he lost approximately one-
half the time worked due to illness.  He also reported that 
he had been refused many jobs because of small weight 
restrictions.  In 1988, the veteran reported going to saddle 
makers' school.  He reported still making leather crafts, but 
not on a full-time basis.  In the early 1960's, the veteran 
reported that he had attended auto body repair school.  He 
subsequently moved to Montana and opened a small body shop in 
his home garage.  The veteran stated that he had to close the 
shop because the work was too painful.

In an October 1997 authorization and consent to release 
information form, the veteran commented that his right knee 
continued to deteriorate and the loss of mobility made it 
very difficult to perform many tasks of daily work on the job 
and at home.

At his November 1997 examination, the veteran reported that 
he could not lift anything heavy and that kneeling was 
painful.  He reported that he had to give up his job in 
machinery because of painful motion.  He reported that at the 
present time he crafted leather.  He stated that he could do 
nothing but sit down.  He reported being unable to walk for 
any length of time, and if he stands on uneven ground, his 
right knee easily gives out.  He described his pain as 
occasional, but reported that any stressful activity was 
quite painful.  He indicated that he felt his knee constantly 
popping and grating.

After a review of the veteran's contentions and the evidence 
of record, the Board is unable to find that he is entitled to 
a total rating for unemployability on an extraschedular 
basis.  The symptomatology resulting from the veteran's 
service connected disabilities includes severe lateral 
instability and arthritic changes with a full range of right 
knee motion with pain on full flexion.  However, this 
impairment is reflected by the evaluation of 40 percent 
already assigned by the RO.  

The Board notes that the veteran has reportedly attended 
saddle maker's school and auto body repair school.  From 1988 
to the present, the veteran reported that he was self-
employed, working part-time crafting leather.  Although his 
right knee disabilities may limit the veteran from exertional 
tasks such as those required in the saddle making business or 
auto body repair, it has not been shown that the veteran is 
now rendered incapable of managing a leather craft or auto 
body repair store or that he is not able to perform other 
sedentary employment due solely to his service-connected 
right knee disabilities.

In sum, the available competent evidence shows the veteran to 
be employable in at least a sedentary capacity.  The only 
evidence refuting such conclusion are statements made by the 
veteran and buddy statements.  While the veteran and the 
persons who submitted lay statements are competent to testify 
as to observable and visible symptoms, such assertions are 
not competent to establish a medical opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The veteran does not require frequent hospitalizations, and 
there is no other evidence to demonstrate an exceptional or 
unusual disability picture.  Therefore, as the evidence does 
not show that the veteran's service-connected disabilities 
prevent him from obtaining employment, a total rating is not 
merited.



ORDER

Entitlement to an evaluation greater than 30 percent for a 
right knee disorder, status post surgery is denied.

Entitlement to an evaluation greater than 10 percent for 
arthritis of the right knee is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

